ITEMID: 001-5044
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: STAJCAR v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Croatian citizen, born in 1915 and residing in Zagreb, Croatia. She is represented before the Court by her son, Mr Alan Dostal.
A.
The applicant claims that in 1943 her parents in law transferred to her by means of a sale contract a right to keep a pharmacy in Zagreb as a real right. Such a right was considered a property right that included a right to keep a pharmacy and the ownership of the pharmacy itself. In 1945 the contract between the applicant and her parents in law was annulled. On 28 February 1946 all property of the applicant's parents in law was confiscated.
On 30 October 1996 the Croatian Parliament enacted the Act on Restitution of and Compensation for Property Taken during the Yugoslav Communist Regime (Zakon o naknadi za imovinu oduzetu za vrijeme jugoslavenske komunističke vladavine), that enabled former owners of confiscated and nationalised property to seek either restitution of or compensation for the property taken from them.
On 30 June 1997 the applicant lodged a request for restitution of the confiscated property with an administrative body, which has not yet issued a decision.
B. Relevant domestic law
The relevant articles of the Administrative Procedure Act (Zakon o općem upravnom postupku) provide as follows.
Article 218 § 1 provides that in simple matters, where there is no need to undertake separate examination proceedings, an administrative body is obliged to issue a decision within a period of one month after a party lodged a request. In all other, more complex, cases, an administrative body is obliged to issue a decision within a period of two months after the request was lodged.
Article 218 § 2 enables a party whose request has not been decided within the periods established in the previous paragraph to lodge an appeal, as if his request had been denied.
The relevant provisions of the Administrative Disputes Act (Zakon o upravnim sporovima) provides as follows.
Article 26 enables a party who lodged a request with an administrative body to institute administrative proceedings before the Administrative Court (administrative dispute) in the following situations:
1. If the appellate body does not issue a decision upon the applicant's appeal within 60 days the applicant may repeat his request, and if the appellate body declines to issue a decision within an additional period of seven days the applicant may lodge a claim with the Administrative Court.
2. When a first instance administrative body does not issue a decision and there is no right to an appeal the applicant may directly lodge a request with the Administrative Court.
3. If a first instance administrative body does not issue a decision upon the applicant's request within sixty days in matters where a right to an appeal exists, the applicant may lodge his request to the appellate administrative body. Against the decision of that body the applicant may institute administrative proceedings as well, and if that body has not issued a decision there is a right to institute administrative proceedings under the conditions set out in paragraph 1 (see above 1).
